DETAILED ACTION

1.	This Office action is in response to papers submitted on 12 February 2021.

2.	Claims 1-21 are pending and presented for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1-7 and 9-20 under 35 USC §103 as being unpatentable over Wenzel et al. (USPAPN US 2015/0045962 A1) in view of Waki et al. (USPAPN US 2015/0008884 A1) and further in view of Wenzel et al. (USPAPN US 2016/0098022 A1) is maintained and has been updated to include the amended limitations as restated below.

The rejection of claim 8 under 35 USC §103 as being unpatentable over Wenzel et al. (USPAPN US 2015/0045962 A1) in view of Waki et al. (USPAPN US 2015/0008884 A1) in view of Wenzel et al. (USPAPN US 2016/0098022 A1) and further in view of Zhang et al. (CN 1076252329 A) is maintained and has been updated to include the amended limitations as restated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2015/0045962 A1 to Wenzel et al. in view of US Patent Application Publication No. US 2015/0008884 A1 to Waki et al. and further in view of US Patent Application Publication No. US 2016/0098022 A1 to Wenzel et al.
The published reference of prior art to Wenzel et al. (hereinafter referred to as “Wenzel-62”) teaches of systems and methods for integrating a building management system with smart grid components and data.  In doing so the prior art teaches and/or fairly suggests the elements of the claimed invention as stated herein below.
Independent claims 1, 15 and 20 are directed to a system, method and controller, respectively, for a building energy system, comprising:

•	an energy storage system (ESS) configured to store energy received from an energy source and provide the stored energy to the one or more pieces of building equipment to operate the one or more pieces of building equipment – (taught by Wenzel-62 in paragraph [0049] and as item 126 in Fig. 1A); and 
•	a processing circuit – (taught by Wenzel-62 as item 152 in Fig. 1B and explained in paragraph [0027] configured to:
o	collect building data associated with the building, the building data indicating at least one state associated with the building – (described in paragraph [0054] by Wenzel-62);
o	apply a plurality of retraining rules to the building data to trigger retraining of a trained load prediction model by identifying a triggered retraining rule of the plurality of retraining rules triggered based on the building data, the events causing a difference between an actual load and a predicted load of the trained load prediction model to increase – (taught in Wenzel-62 in paragraph [0033] teaches the application of retraining rules where “… adaptable in that it allows for the addition or deletion of applications or subsystems without affecting system consistency …” is stated, the events causing a difference between an actual load and predicted load is taught in paragraph [0048] where “… the DR layer 112 includes control logic for responding to the data and signals it receives. These responses can include communicating with the control algorithms in the integrated control layer 116 to "load shed," changing control strategies, changing setpoints, or shutting down building devices or subsystems in a controlled manner. The architecture and process for supporting DR events is shown in and described with reference to FIG. 3. The DR layer 112 may also include control logic configured to determine when to utilize stored energy based on information from the smart grid and information from a local or remote energy storage system…,” is stated);
o	retrain the trained load prediction model based on the building data in response to identifying the triggered retraining rule – (taught by Wenzel-62 in paragraphs [0033] and [0053] where “… multi-standard in that it supports subsystems that operate according to standards as well as proprietary protocols; extensible in that it accommodates new applications and subsystems with little to no modification; scalable in that it supports many applications and subsystems, adaptable in that it allows for the addition or deletion of applications or subsystems without affecting system consistency; user-configurable in that it is adjustable to changes in the business environment, business rules, or business workflows; and secure in that it protects information transferred through the integration channel…” is stated);
o	determine a load prediction for the building based on the retrained load prediction model – (described in paragraphs [0033] and [0053] by Wenzel-62); and

Wenzel-62 and Wenzel-22 teach the use and presence of the elements of the system as aforementioned.  However, the energy storage system of the instant invention is more specifically taught by Waki et al. (hereinafter referred to as “Waki”) in paragraph [0039] as the storage battery control apparatus which controls charge and discharge of the storage battery to adjust power supply and demand.  In analogous art Waki teaches the performance of the storage control of the battery in more detail where it adjusts power supply and demand of a grid in a supply and demand control period.  This feature of the Waki art in combination to the modeling aspect of Wenzel-62 as described in paragraph [0033] is commensurate to the limitations of the training and retraining of a model as claimed.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned Energy Storage element and modeling feature of Wenzel-62 to incorporate the battery storage control apparatus concept as taught by Waki so as to improve efficiency and balance control to accommodate new applications and modifications as stated by Waki in paragraph [0003] and Wenzel-62 in paragraph [0033].  
As per claim 2, the processing circuit is configured to select a portion of the building data based on values of the building data in response to identifying the triggered retraining rule, wherein the portion of the building data is data of a preceding time period, wherein a length of the preceding time period is based on the values of the 
Regarding claims 3 and 17, the processing circuit is configured to: receive current building data, wherein the current building data comprises at least one of a weather forecast, a current occupancy level, an actual previous load, a previous load prediction, a time of day, or a day of week; and generate the load prediction based on the retrained load prediction model with the current building data as an input to the retrained load prediction model.  The use of data relating to occupancy levels through the occupancy based control activities is discussed in paragraph [0038] by Wenzel-62. 
In claims 4  and 18 the building data comprises building occupancy data; wherein the processing circuit is configured to determine whether to retrain the trained load prediction model based on the building occupancy data by determining whether the building occupancy data indicates a change in an occupancy pattern of the building is recited.  As stated in Wenzel-62 in paragraph [0038], the occupancy based control provides data regarding occupancy in the building, then in paragraph [0049] Wenzel-62 continues to teach that the change in occupancy patterns can be tailored to reflect the user’s application for desired comfort levels and other concerns, i.e. training or retraining. 
As per claims 5, 7 and 18-19  the building data comprising weather data indicating weather conditions associated with the building; wherein the processing 
Regarding claims 6 and 19, the building data comprises actual load data indicating the actual load of the building; wherein the processing circuit is configured to determine whether to retrain the trained load prediction model by determining whether the actual load data indicates a change in a load pattern of the building.  Paragraph [0051] continues to teach the inclusion of other types of input data by Wenzel-62.  Then in paragraph [0049] Wenzel-62 teaches that the change in building patterns can be tailored to reflect the user’s application for desired comfort levels and other concerns, i.e. training or retraining.
In claim 9, the energy source being an electric grid configured to provide electrical energy to the ESS and the one or more pieces of building equipment; wherein the ESS comprises a battery configured to store the electrical energy received from the electric grid and provide the electrical energy to the one or more pieces of building equipment by charging and discharging the battery based on the electrical energy received from the electric grid.  The use of an energy storage device in the form of a battery bank is taught by Wenzel-62 in paragraph [0049] and Waki in paragraph [0039] 
Regarding claim 10, the processing circuit is configured to: generate an objective function representing costs of the electrical energy provided by the electric grid, wherein the objective function comprises one or more electric rates; optimize the objective function with the load prediction to generate a schedule for charging and discharging the battery; and operate the battery to charge or discharge based on the schedule.  In paragraphs [0057] and [0061] Wenzel-62 describes the use of an automated management and verification layer (AM&V) to validate or optimize energy savings which includes time and pricing. 
As per claim 11 optimizing the objective function with the load prediction comprises optimizing the objective function with one or more constraints; wherein the one or more constraints comprise a constraint comprising an equation, wherein the equation is the load prediction set equal to a sum of an amount of electric load consumed from the electric grid by the one or more pieces of building equipment and an amount of load provided by the battery to the one or more pieces of building equipment by discharging the electrical energy.  Wenzel-62 teaches in paragraph [0061] of using different options which specify a method which is commensurate to using equations to calculate various efficiencies to evaluate performance; the use of a specific equation or method is considered design specific to each individual invention.
In claim 12 the objective function comprises one or more decision variables, wherein the one or more decision variables comprise a charging decision variable for charging the battery and a discharging decision variable for discharging the battery.  
As per claims 13 and 16 wherein the load prediction comprises a plurality of load values, each load value associated with a particular time of a plurality of times of a time window; wherein the schedule comprises a plurality of decisions to charge the battery or discharge the battery at each of the plurality of times of the time window; wherein optimizing the objective function with the load prediction to generate the schedule comprises optimizing the objective function over the time window.  Again Waki teaches the use of load values to optimize the load of a battery involving time in paragraphs [0085]-[0086], where the state of charge is calculated based on particular characteristics is explained. 
With regard to the limitations of claim 14, the one or more electric rates comprises: a time-of-use cost that varies based on at least one of a time of day or a date; and a demand charge cost that varies based on a load placed on the electric grid by the building and a plurality of other buildings; wherein the objective function is a sum of the time-of-use cost, the demand charge cost, and a cost of battery life.  The use of types of electric rates is explained by Wenzel-62 in paragraph [0049], where minimization of energy costs is based on one or more inputs representative on demand is stated.
In claim 21, the event of the building system is claimed to be at least one of a change in season at the building, a change in occupancy within the building, a change to a physical construction of the building, or a change in a pattern of the actual load of . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2015/0045962 A1 to Wenzel et al. in view of US Patent Application Publication No. US 20150008884 A1 to Waki et al. and US Patent Application Publication No. US 2016/0098022 A1 to Wenzel et al. as applied to claim 1 above, and further in view of CN 107622329 A to Zhang et al..
The limitations of claim 8 require the retrained load prediction model to be at least one of: a generalized additive model (GAM); a Random Forecast (RF) model; a support vector machine (SVM) model; a generalized linear model (GLM); a nonlinear autoregressive exogenous (NARX) model; recurrent neural network (RNN) model; or a time series forecasting long short term memory (LSTM) model.
Although the references of prior art to Wenzel and Waki in combination teach of the instant invention as aforementioned, neither of the published references specify the type of load prediction model being used.  For this reason the prior art of Zhang et al. (herein after referred to as “Zhang”) is introduced.  As stated in the abstract of the Zhang reference a LSTM or long short term memory neural network model is used in and electrical load prediction method.  Therefore, it would have been obvious to a .

Response to Arguments
Applicant's arguments filed on February 12, 2021 have been fully considered but they are not persuasive.
The rejection of the pending claims have been edited to include the amendments made in the claims.  As stated above, the prior arts of reference as cited, teach and/or fairly suggest the elements of the instant invention as claimed.  Applicant has argued that the amendments made to the independent claims are not taught by the named references as newly recited.  Examiner disagrees and has fully explained the references teachings of the amended limitations as aforementioned.  
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be  http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        March 24, 2021


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119